 Case: 3:19-cv-00393-WHR Doc #: 28 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 113




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


TED GILLESPIE                                             CASE NO.3:19cv393


       Plaintiff,
                                                          JUDGE WALTER H. RICE
V.



WATERWHEEL FARM,INC., et al.

       Defendants.




                                 ORDER OF REFERENCE




       Pursuant to 28 U.S.C. §636(b)(l)(A),(B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation.



Dated: September 8, 2021
                                           WALTER H. RICE, JUDGE
                                           UNITED STATES DISTRICT COURT
